
	
		III
		110th CONGRESS
		2d Session
		S. RES. 533
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2008
			Mr. Kerry (for himself,
			 Mr. Coleman, Mr. Feingold, Mr.
			 Durbin, Mr. Dodd,
			 Mr. Obama, Mr.
			 Isakson, Mr. Biden,
			 Mr. Lieberman, Mr. Leahy, Mrs.
			 Clinton, and Mr. Cardin)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			April 29, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the political situation in Zimbabwe.
	
	
		Whereas, on March 29, 2008, parliamentary and presidential
			 elections were held in Zimbabwe amid widespread reports of voting
			 irregularities in favor of the ruling Zimbabwe African National Union-Patriotic
			 Front (ZANU–PF) party and President Robert Mugabe, including, according to the
			 Department of State, “production of far more ballots than there were registered
			 voters…[and] the allowance of police in polling places”;
		Whereas official results showed that the opposition
			 Movement for Democratic Change (MDC) won a majority of seats in the
			 parliamentary elections, and independent monitors concluded based on initially
			 posted results that MDC leader Morgan Tsvangirai received substantially more
			 votes than President Mugabe in the presidential election;
		Whereas, as of April 24, 2008, the Zimbabwe Electoral
			 Commission has still not released the results of the presidential election,
			 despite calls to do so by the African Union (AU), the European Union, the
			 Government of South Africa, the Southern African Development Community (SADC),
			 United Nations Secretary-General Ban Ki Moon, and the United States;
		Whereas, on April 19, 2008, the Zimbabwe Electoral
			 Commission officially commenced recounting ballots cast in 23 parliamentary
			 constituencies, primarily in districts that did not support candidates
			 affiliated with ZANU–PF;
		Whereas, on April 21, 2008, British Foreign Secretary
			 David Miliband stated that the ongoing recount was potentially a charade
			 of democracy that only serves to fuel suspicion that President
			 Mugabe is seeking to reverse the results that have been published, to regain a
			 majority in parliament, and to amplify his own count in the presidential
			 election, and accused him of trying to steal the
			 election;
		Whereas, the Government of Zimbabwe has arrested numerous
			 members of the media and election officials, and over 1,000 Zimbabweans have
			 reportedly been fleeing into South Africa every day, while forces loyal to the
			 government have engaged in a brutal and systematic effort to intimidate
			 voters;
		Whereas, on April 20, 2008, the MDC released a detailed
			 report showing that more than 400 of its supporters had been arrested, 500 had
			 been attacked, 10 had been killed, and 3,000 families had been displaced, and
			 Human Rights Watch reported on April 19, 2008, that ZANU–PF is operating
			 torture camps where opposition supporters are being
			 beaten;
		Whereas United States Ambassador to the United Nations
			 Zalmay Khalilzad stated on April 16, 2008, that he was gravely concerned
			 about the escalating politically motivated violence perpetrated by security
			 forces and ruling party militias;
		Whereas, while there is currently no international embargo
			 on arms transfers to Zimbabwe, a Chinese ship carrying weapons destined for
			 Zimbabwe was recently prevented from unloading its cargo in Durban, South
			 Africa, and has been denied access to other ports in the region due to concerns
			 that the weapons could further destabilize the situation in Zimbabwe;
		Whereas Secretary of State Condoleezza Rice stated on
			 April 17, 2008, that President Mugabe has done more harm to his country
			 than would have been imaginable…the last years have been really an
			 abomination…, and called for the AU and SADC to play a greater role in
			 resolving the crisis;
		Whereas, the Department of State’s 2007 Country Report on
			 Human Rights Practices stated that, in Zimbabwe, the ruling party’s
			 dominant control and manipulation of the political process through intimidation
			 and corruption effectively negated the right of citizens to change their
			 government. Unlawful killings and politically motivated abductions occurred.
			 State sanctioned use of excessive force increased, and security forces tortured
			 members of the opposition, student leaders, and civil society
			 activists; and
		Whereas annual inflation in Zimbabwe is reportedly running
			 over 150,000 percent, unemployment stands at over 80 percent, hunger affects
			 over 4,000,000 people, and an estimated 3,500 people die each week from hunger,
			 disease, and other causes related to extremely poor living conditions: Now,
			 therefore, be it
		
	
		That it is the sense of the
			 Senate—
			(1)to support the
			 people of Zimbabwe, who have been subjected to incredible hardships, including
			 violence, political repression, and severe economic deprivation, in their
			 aspirations for a free, democratic, and more prosperous future;
			(2)to call for an
			 immediate cessation of politically motivated violence, detentions, and efforts
			 to intimidate the people of Zimbabwe perpetrated by Zimbabwe’s security forces
			 and militias loyal to ZANU–PF;
			(3)that the Zimbabwe
			 Electoral Commission should immediately release the legitimate results of the
			 presidential election and ratify the previously announced results of the
			 parliamentary elections;
			(4)that President
			 Robert Mugabe should accept the will of the people of Zimbabwe in order to
			 effect a timely and peaceful transition to genuine democratic rule;
			(5)that regional
			 organizations, including SADC and the AU, should play a sustained and active
			 role in resolving the crisis peacefully and in a manner that respects the will
			 of the people of Zimbabwe;
			(6)that the United
			 Nations Security Council should be seized of the issue of Zimbabwe, support
			 efforts to bring about a peaceful resolution of the crisis that respects the
			 will of the people of Zimbabwe, and impose an international arms embargo on
			 Zimbabwe until a legitimate democratic government has taken power;
			(7)that the United
			 States Government and the international community should impose targeted
			 sanctions against additional individuals in the Government of Zimbabwe and
			 state security services and militias in Zimbabwe who are responsible for human
			 rights abuses and interference in the legitimate conduct of the elections in
			 Zimbabwe; and
			(8)that the United
			 States Government and the international community should work together to
			 prepare a comprehensive economic and political recovery package for Zimbabwe in
			 the event that a genuinely democratic government is formed and commits to
			 implementing key constitutional, economic, and political reforms.
			
